COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Moon, Judge Fitzpatrick and
          Senior Judge Hodges
Argued at Alexandria, Virginia


SAMUEL GIFFORD MURPHY

v.   Record No. 0071-95-4             MEMORANDUM OPINION * BY
                                    CHIEF JUDGE NORMAN K. MOON
DEBORAH HUTCHINS MURPHY                  OCTOBER 17, 1995

             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Jane Marum Roush, Judge
           Keenan R. Goldsby (Richard M. Wexell; Richard
           M. Wexel & Associates, on brief), for
           appellant.

           Peter M. Fitzner (Deborah Hutchins Murphy,
           pro se, on brief), for appellee.



     The judgment of the trial court is affirmed because the

trial court did not abuse its discretion in refusing to allow

appellant to amend his bill of complaint.

     Here, appellant did not raise the issue of child support in

his answer or at the depositions in lieu of trial, which he

failed to attend.   He joined in appellee's request that the

agreement be incorporated into the decree.   During the

depositions the settlement agreement was admitted into evidence.

 After he had been notified the appellee was moving the court for

a decree in accordance with the pleadings and proof contained in

the deposition, appellant changed his lawyer and moved the court

for leave to amend his pleadings in order to put the amount of

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
child support at issue.

     The right to file amended pleadings rests in the sound

discretion of the trial judge, and although it shall be liberally

granted in furtherance of the ends of justice, it is not an abuse

of discretion to deny an amendment where the ends of justice do

not require it.    See Roberts v. Roberts, 223 Va. 736, 292 S.E.2d
370 (1982).    The appellant requested permission to amend his

answer because, he alleges, the agreed amount of support was no

longer reasonable due to a job change.     However, the appellant

acknowledged that he had changed jobs before he filed his

original answer.   The trial judge found that in such

circumstances the ends of justice would not be served by granting

the appellant's request.
     Appellant contends that "if the amount of child support is

in dispute, in spite of a prior agreement, the trial court must

address `the issue of determining the child support.'    Code

§ 20-108.1."    Alexander v. Alexander, 12 Va. App. 691, 695, 406
S.E.2d 666, 668 (1991).    That is true.   That principle required

the reversal in Watson v. Watson, 17 Va. App. 249, 436 S.E.2d 193
(1993), where there was a child support agreement and the bill of

complaint requested that the settlement agreement providing for

child support be incorporated into the final decree.    However, in

her answer, the wife did not join in the request, but instead

requested temporary and permanent child support.    We found that

the wife had raised the issue of child support, and remanded the

case for a redetermination of child support that took both the

                                - 2 -
agreement and the guidelines into consideration.      Watson, 17 Va.

App. at 251, 436 S.E.2d at 195.    However, the Watson facts are

inapposite to the facts here.    In Watson the amount of child

support was placed in dispute by the pleadings in the case, and

it was the wife's contention throughout the proceedings that the

trial judge had to determine the presumptive amount of child

support notwithstanding a settlement agreement.      Here, appellant

did not seek to put the amount in issue until after all the

evidence was in, and the court was prepared to enter a decree

based upon the pleadings and depositions already filed in the

case.    What was put in issue by appellant's motion to amend was

whether he could amend to put child support in issue.     The record

does not support a finding that the trial court abused its

discretion by denying the motion to amend.    Therefore, the

question of child support was not put in issue.
        Accordingly, there is no reversible error.

                                                      Affirmed.




                                 - 3 -